department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject loss disallowance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 sec_2 sec_3 x y date date date date date date b and c d d e f dollar_figureb dollar_figurec dollar_figured dollar_figuree facts p is the parent of a consolidated_group of corporations on date p owned of the stock of sec_1 which p had purchased on date on date sec_1 incorporated sec_2 in incorporating sec_2 sec_1 contributed cash and its b and c businesses to sec_2 in exchange for sec_2 stock sec_1 retained its d business subsequently sec_1 distributed its sec_2 stock to p on date p formed sec_3 by contributing its sec_1 stock to sec_3 in exchange for sec_3 stock on date sec_1 distributed d to sec_3 which in turn distributed d to p sec_1 recognized a gain of dollar_figureb on the distribution pursuant to sec_311 which was deferred under sec_1 c the d was previously used by sec_1 in its d business on date p and y a wholly- owned subsidiary of x entered into a license agreement with respect to d under the agreement y x and all other subsidiaries of x were granted an irrevocable assignable worldwide perpetual royalty bearing license to use d the license was exclusive for the first two years and nonexclusive thereafter on date sec_3 sold its sec_1 stock to x for dollar_figurec sec_3 claimed a loss on this sale sec_1's deferred gain of dollar_figureb was taken into account at the time of this sale see sec_1_1502-13 p filed an election under sec_1 g to reattribute sec_1 losses to p issue whether sec_1's distribution of d the gain on which sec_1 took into account at the time of sec_3's sale of the sec_1 stock constitutes an extraordinary_gain_disposition as defined in sec_1 c i 1we are assuming the distribution did not qualify as a sec_355 distribution and the transaction was not a d_reorganization 2the facts indicate that sec_1 distributed d to p however we are treating this as a distribution of d from sec_1 to sec_3 which then distributed d to p conclusion we believe you need to come in for a separate fsa on whether the d constitutes property described by sec_1221 or property described in sec_1231 however if the d is property described by sec_1221 or property described in sec_1231 we believe sec_1's distribution of d the gain on which sec_1 took into account at the time of sec_3's sale of the sec_1 stock constitutes an extraordinary_gain_disposition as defined in sec_1 c i issue what is the amount of loss disallowed to the parent on its sale of the subsidiary’s stock under sec_1 conclusion further factual development of this case is necessary to ascertain the amount of loss disallowed to the parent on its sale of the subsidiary’s stock under sec_1 discussion issue sec_1 c i provides that an extraordinary_gain_disposition is- a an actual or deemed disposition of - a capital_asset as defined in sec_1221 determined without the application of any other provision of the code or regulations property used in a trade_or_business as defined in sec_1231 determined without the application of any holding_period requirement an asset described in sec_1221 or if substantially_all the assets in such category from the same trade_or_business are disposed of in one transaction or series of related transactions assets disposed of in an applicable_asset_acquisition under sec_1060 b a change in method_of_accounting resulting in a positive sec_481 adjustment c a discharge_of_indebtedness d any other event or item identified by the commissioner in revenue rulings and revenue procedures an extraordinary_gain_disposition is taken into account under paragraph c i of this section only if it occurs on or after date and results in income or gain for purposes of computing earnings_and_profits determined net of directly related expenses for this purpose federal income taxes may be directly related to extraordinary gain dispositions only to the extent of the excess if any of the group's income_tax_liability actually imposed under subtitle a of the internal_revenue_code for the taxable_year of the extraordinary gain dispositions over the group's income_tax_liability for the taxable_year redetermined by not taking into account the extraordinary gain dispositions for this purpose the group's income_tax_liability actually imposed and its redetermined income_tax_liability are determined without taking into account the foreign_tax_credit under sec_27 of the code property described in sec_1221 includes a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property taxpayer for whom such property was prepared or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b sec_1231 defines property used in a trade_or_business as property used in a trade_or_business which is subject_to the allowance for depreciation provided in sec_167 held for more than year which is not property includible in the inventory of the taxpayer if on hand at the end of the year or held primarily_for_sale_to_customers in the ordinary course of taxpayer’s business we believe you need to come in for a separate fsa on whether the d constitutes property described by sec_1221 or property described in sec_1231 however if the d is property described by sec_1221 or property described in sec_1231 we believe sec_1's distribution of d the gain on which sec_1 took into account at the time of sec_3's sale of the sec_1 stock constitutes an extraordinary_gain_disposition as defined in sec_1 c i sec_1's deferred gain was triggered into income and reflected in sec_1's earnings_and_profits as well as sec_3's basis in its sec_1 stock at the time of the sale see sec_1_1502-13 sec_1_1502-33 issue we believe all or a portion of loss that s recognized on the distribution of its stock in x is disallowed under sec_1 we are interested in the further development of this issue and you should seek a supplemental field_service_advice on the sec_1 issue once you have developed the facts of this case law and analysis the loss_disallowance_rules the sec_1 loss_disallowance_rules ldr generally provide that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 a sec_1 c specifies that the amount of loss disallowed under paragraph a with respect to the disposition of a share of stock will not exceed the sum of the following three items extraordinary gain dispositions positive investment adjustments and duplicated_loss extraordinary gains loss on the sale of a share of stock is disallowed to the extent of the share's allocable portion of any member's earnings_and_profits net of directly related expenses eg commissions legal fees state income taxes attributed to actual or deemed gain dispositions occurring after date of capital assets sec_1231 property eg depreciable_property or land used in a trade_or_business bulk sales or other dispositions of nondepreciable 3the sec_1 regulations applicable to the tax_year at issue are the sec_1 regulations prior to amendment by t d these regulations adopt the sec_1_1502-32 investment_adjustment rules applicable to the tax_year at issue prior to amendment by t d business_assets such as inventory copyrights or receivables used in the same trade_or_business dispositions of business_assets described in sec_1060 any positive sec_481 adjustments resulting from a change_of_accounting_method including a change attributable to pre-date periods eg recovery_of lifo reserve income_from_discharge_of_indebtedness not excluded from basis under sec_1503 and any other event or item identified in revenue rulings and revenue procedures sec_1 c i these extraordinary gain dispositions apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1_1502-32 and other applicable provisions sec_1 c iii positive investment adjustments in calculating the disallowed loss the regulations consider positive investment adjustments these are the annual earnings_and_profits before distributions other than those covered by the extraordinary gain provisions that result in positive basis adjustments under sec_1_1502-32 and c these earnings_and_profits adjustments apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1_1502-32 and other applicable provisions to a limited extent deficits of one year can be offset against earnings_and_profits of another year for tax years ending on or before date however they cannot be netted for years thereafter duplicated_loss the amount of duplicated_loss apportioned to each share is the portion of the loss carryforwards and net built-in losses attributed to the share sec_1 c vi the amounts determined under this paragraph with respect to a subsidiary must include the subsidiary’s allocable portion of corresponding amounts with respect to each of its lower-tiered subsidiaries the duplicated_loss amount is determined immediately after a disposition by first adding the aggregate adjusted_basis of the subsidiary's assets but not the adjusted_basis of its stock_or_securities in a group member any losses attributable to the subsidiary and carried to its first taxable_year after the disposition and any deferred deductions such as passive losses under sec_469 of the subsidiary the total amount is then reduced by the sum of value of the subsidiary's stock liabilities of the subsidiary and any other relevant items case developments hazards and other considerations there are examples in the regulations sec_1 c which illustrate the principles of paragraph c we recommend you review these examples and get back to us if you have any questions regarding the application of the loss_disallowance_rules and whether you need more facts in setting up the issue additionally it is unclear to us whether the taxpayer has not only amounts disallowed under the extraordinary gain register but also amounts disallowed under the positive investment adjustments register and duplicated_loss register first we are unsure whether we have all the facts necessary to determined whether the taxpayer has a duplicated_loss within the meaning of treas reg sec_1 c iii c vi however based on the limited facts provided to us it appears the value of the subsidiary’s stock within the meaning of sec_1 c vi b should be dollar_figurec rather than dollar_figured as a result based on these limited facts it appears the taxpayer has a duplicated_loss further we note that if the distribution of d together with the sale of sec_1 does not constitute an extraordinary_gain_disposition as defined in sec_1 c i the taxpayer may then have some amount of -- or a larger amount of -- loss disallowed under the positive investment_adjustment register we also clarify that the srly loss reattributed to p under sec_1 g reduces sec_3's basis in the sec_2 stock and thus reduces the amount of loss sec_3 recognized on the disposition of the sec_1 stock see sec_1 g example whereas in contrast the dollar_figureb amount of extraordinary gain does not reduce the amount of loss that sec_3 recognized on the disposition instead it is an amount of recognized loss disallowed under treas reg sec_1 a c additionally as already indicated the facts concerning the f stock are unclear furthermore we are unsure of the facts surrounding taxpayer’s apparent assertion that f was an inactive corporation and taxpayer made no investment adjustments with respect to the f stock however you indicate you believe this aspect of the case will not have a material impact on the loss disallowance issue however we are unsure whether this will have a material impact on the loss disallowance issue further we recommend you come in for a separate fsa on whether d constituted property described in either sec_1221 or sec_1231 as you indicate in your incoming the facts are unclear concerning whether d was internally developed or externally purchased or some combination of the two however if the software was internally developed it might not fall under a since if created by employees of the company it may not have been created by the taxpayer's personal efforts revrul_55_706 even though superseded by revrul_62_141 for other reasons indicates that property owned by a corporate taxpayer is not considered as created by the personal efforts of the taxpayer where the employees created the property and all the compensation costs and expenses are paid_by the corporation based on this theory even if facts are developed that indicate that sec_1 developed the software it still might not fall within a additionally the software might not fit into it might not fall under b since software is not similar to a letter or memorandum it may not fall under c because although it has a carryover_basis the taxpayer from whom the basis carried over might not be a taxpayer that fits in a or b lastly we provide no comment on the sec_382 limitation set forth in your memorandum if you have any further questions please call assistant chief_counsel deborah a butler field service by steven j hankin special counsel corporate branch
